Duckworth, Chief Justice.
This case is before this court on the denial of a motion to grant summary judgment urging that no attorney’s fees were due on an alleged default in the instalment payments of a note and the subsequent alleged acceleration of the entire indebtedness because no notice was made of the intention to accelerate and allow payment in full within 10 days after receipt of the notice under Code Ann. § 20-506 (Ga. L. 1946, pp. 761, 766; 1953, pp. 545, 546; 1957, p. 264). Held:
The sole question in issue in this case before this court is one of law and does not involve any equitable relief, title to land, or any application of equitable procedure. Hence, no jurisdiction is conferred upon the Supreme Court although the case *358appears to have originated out of a petition for equitable relief in the lower court. Williams v. Russell, 207 Ga. 220 (60 SE2d 243). Accordingly, it will be
Argued May 14, 1968
Decided May 23, 1968.
George G. Finch, for appellant.
John Hollis Allen, for appellee.

Transferred to the Court of Appeals.


All the Justices concur.